                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATRICK ROCCA and ELAINE
ROCCA,

                 Plaintiffs,

v.                                                          Case No.: 2:20-cv-64-FtM-38MRM

NATIONAL SPECIALTY
INSURANCE COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiffs Patrick and Elaine Rocca’s (together “Rocca”) Motion

to Remand (Doc. 13) and Defendant National Specialty Insurance Company’s Response

in Opposition (Doc. 16). For these reasons, the Court grants the Motion in part.

                                           BACKGROUND

        This is a homeowner’s insurance dispute over hurricane damage. Rocca sued in

state court, seeking damages over $15,000 (the jurisdictional minimum). Afterward, on

November 27, 2019, Rocca sent National Specialty a settlement demand email, seeking

about $90,000 and attaching a roof repair estimate for just over $75,000. Over a month

later, Rocca admitted in discovery the amount in controversy exceeds $75,000. National

Specialty then removed on January 29, 2020. Rocca moves to remand, arguing (1) the

parties are not diverse; and (2) removal was untimely.




1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
                                      LEGAL STANDARD

       A defendant may remove a case from state to federal court if the amount in

controversy exceeds $75,000 and complete diversity exists.                 28 U.S.C. §§ 1332(a),

1441(a).    Besides those jurisdictional requirements, there are procedural hurdles to

removal. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 756 (11th Cir. 2010). For

instance, defendants must remove within thirty days of learning a case is removable. 28

U.S.C. § 1446(b)-(c). While a jurisdictional defect may be raised whenever, parties must

seek remand for procedural defects within thirty days. Id. at § 1447(c). Removal “raises

significant federalism concerns,” so federal courts “construe removal statutes strictly.”

Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999).

                                          DISCUSSION

A. Citizenship

       The Court starts with the jurisdictional argument.             Rocca tries to impute his

citizenship to National Specialty under an exception to the general corporate citizenship

rule, which would destroy diversity. Rocca, however, misinterprets the applicable statute.

       A corporation is a citizen of the state (or states) where it is incorporated and

maintains its principal place of business.2 28 U.S.C. § 1332(c)(1); Hertz Corp v. Friend,

559 U.S. 77, 80 (2010). Yet the diversity statute provides a limited exception for insurers.

28 U.S.C. § 1332(c)(1). That provision follows:

               [I]n any direct action against the insurer of a policy or contract
               of liability insurance, whether incorporated or unincorporated,
               to which action the insured is not joined as a party-defendant,
               such insurer shall be deemed a citizen of—



2
 While Rocca repeatedly says National Specialty is “authorized to do business” and “doing business” in
Florida (Doc. 13 at 4), those facts do not make it a Florida citizen. 28 U.S.C. § 1332(c)(1).




                                                  2
                     (A) every State and foreign state of which the
                     insured is a citizen . . . .

Id. at § 1332(c)(1)(A). From this provision, Rocca tries to attribute his Florida citizenship

to National Specialty. At first glance, the statute lends support. But upon inspection,

Rocca’s position falls apart because this is not a “direct action.”

       Congress enacted this exception “to eliminate the basis for diversity jurisdiction in

states that allow an injured third-party claimant to sue an insurance company for payment

of a claim without joining the company’s insured as a party, where the insured would be

a nondiverse party, even though the party insurance company would otherwise be

diverse.” Fortson v. St. Paul Fire & Marine Ins., 751 F.2d 1157, 1159 (11th Cir. 1985). In

other words, a “direct action is one in which the liability sought to be imposed could be

imposed against the insured.” Broyles v. Bayless, 878 F.2d 1400, 1404 n.1 (11th Cir.

1989) (internal quotation marks omitted) (quoting Fortson, 751 F.2d at 1159).           “The

general rule has always been that the direct action proviso does not affect suits brought

by an insured against his own insurer.” Bowers v. Cont’l Ins., 753 F.2d 1574, 1576 (11th

Cir. 1985).

       Rocca is a Florida citizen. And National Specialty is a Texas citizen—where it is

incorporated and has its principal place of business. The parties, thus, are completely

diverse unless this is a direct action under the statute.       It is not.   Rocca sued his

homeowner’s insurance company, not the insurance company of a liable third party. So

this case falls outside the § 1332(c)(1)(A) exception. E.g., Hoffecker v. Am. Auto. Ins.,

No. 3:17-cv-359-J-32PDB, 2018 WL 636748, at *2 (M.D. Fla. Jan. 31, 2018) (holding an

insured suing her homeowner’s insurer for failing to cover damage did not meet the

exception); Maldonado v. Coopperativa de Seguros Multiples de P.R., Inc., No. 8:13-cv-




                                              3
2361-T-35TBM, 2014 WL 12617904, at *2-3 (M.D. Fla. June 13, 2014) (same). Because

the parties are otherwise diverse, the Court has subject-matter jurisdiction.

        Having concluded there is jurisdiction, the Court turns to the procedural defect. 3

B. Timeliness

        Rocca argues removal was untimely because National Specialty (1) failed to

remove within thirty days of receiving the Complaint and (2) did not remove within thirty

days of receiving notice that amount in controversy exceeds $75,000. Although the first

point is a no-go, the second entitles Rocca to remand.

        When—as here—the initial complaint is not removable, a defendant must remove

within thirty days of receiving an “other paper from which it may first be ascertained that

the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

        First, Rocca’s contentions related to receipt of the Complaint fail. Twice, Rocca

sent National Specialty correspondence reflecting over $75,000 in damages before the

Complaint was filed. Yet presuit correspondence cannot be an “other paper” triggering

the thirty-day removal clock. Kane v. J.D. Lallo, Inc., No. 2:20-cv-15-FtM-38NPM, 2020

U.S. Dist. LEXIS 28073, at *2 (M.D. Fla. Feb. 19, 2020); e.g., McManus v. Nat’l Fire &

Marine Ins., 380 F. Supp. 3d 1260, 1262-63 (M.D. Fla. 2019). The Complaint was filed

on November 6, 2019. Considering the above, any correspondence before that date is

irrelevant to timeliness. E.g., McManus, 380 F. Supp. 3d at 1263.

        The second untimeliness argument is another story.                    Rocca says the post-

Complaint demand email (sent on November 27) was a statutory “other paper”—

triggering the thirty-day clock. The Court agrees.              The email demanded $90,728.35


3
 To the extent that Rocca contends National Specialty did not attach certain jurisdictional documents, the
Court disagrees. The docket shows National Specialty attached those documents to its Notice of Removal.




                                                    4
“inclusive of fees, costs, interests, bad faith, etc.” (Doc. 13-4 at 2). Federal amount in

controversy must exceed “$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a)

(emphasis added). So to be sure, the demand (without more) may not have been enough

to put it on notice of removability. But the demand email did not stop there; it attached an

estimate from a roofing company, calculating a cost of $75,728.35 to repair the roof. (Doc.

13-4 at 3-5). And the Complaint alleges breach of contract for failing to pay out under the

insurance policy (i.e., it seeks the cost of repairs). The estimate is itemized, specific as

to amounts, and National Specialty does not challenge its accuracy. In other words, the

email put National Specialty on notice that the roof-related costs at issue alone exceeded

$75,000, and the case was removable. See, e.g., Scott v. First Liberty Ins., No. 6:18-cv-

1923-Orl-37GJK, 2019 WL 5294927, at *2 (M.D. Fla. Jan. 15, 2019) (holding a settlement

offer with attached estimate was enough to establish amount in controversy). Because

National Specialty received the email well over thirty days before removing, the removal

was untimely.

       According to National Specialty, it could not tell the case was removable from that

email; National Specialty only knew the case was removable after Rocca admitted the

amount in controversy exceeded $75,000. In passing and without citation to authority,

National Specialty relies on Rocca’s policy deductible, which would be subtracted from

the estimate amount. (Doc. 16 at 6). Despite the lack of analysis, National Specialty is

correct. Alexion v. Fed. Ins., No. 6:18-cv-2112-Orl-22GJK, 2019 WL 5294937, at *5 (M.D.

Fla. Mar. 7, 2019) (“In calculating the amount in controversy, courts have reduced repair

estimates and claims by the amount of the deductible.”). But the Court cannot determine

the deductible. National Specialty neither states the deductible amount nor includes a




                                             5
copy of the policy. As a result, it is unclear how any deductible would have affected the

amount in controversy at that time.4

        This case is like Gleaton & Demaria Commercial Dev., LLC v. Westchester Surplus

Lines Ins., No. 3:18-CV-1913-MCR-GRJ, 2018 WL 8496001 (N.D. Fla. Sept. 21, 2018) .

There, plaintiff sent defendant a post-suit settlement demand and attached an estimate

from a contractor showing repair costs over $75,000. Id. at *1. Almost a month later,

defendant propounded discovery “to confirm [plaintiff’s] damages f or the purpose of

establishing the amount in controversy.” Id. Another month later, plaintiff responded by

reasserting the same amount in the settlement demand. Id. And defendant removed

within a month of that discovery response.              Id. All the same, removal was untimely

because the initial settlement demand was the “other paper” starting the thirty-day clock.

Id. at *3. After receiving the settlement demand and attached estimate, “any uncertainty

[defendant] may have had regarding the amount in controversy vanished.”                          Id.   So

removal over thirty days after that point was untimely. Id. The same is true here.

        In short, National Specialty first knew (or could have ascertained) the case was

removable well over thirty days before it removed, making removal untimely.

        To the extent that Rocca asks for attorney’s fees, the Motion is denied without

prejudice. Under § 1447(c), a nonremoving party may get fees if the “removing party

lacked an objectively reasonable basis for seeking removal.” J.P. v. Connell, 93 F. Supp.

3d 1298, 1303 (M.D. Fla. 2015) (quoting Martin v. Franklin Capital Corp., 546 U.S. 132,

141 (2005)). Yet a perfunctory request buried in a motion to remand that does not


4
  What is more, the Complaint seeks attorney’s fees under Florida Statute § 627.428. When a statute
allows recovery of attorney’s fees, the amount may be included in the calculation of amount in controversy.
Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000). While the amount of f ees here is
also unclear, any attorney’s fees would offset a reduction for the deductible by some amount.




                                                    6
articulate an entitlement to fees or identify them—like Rocca’s request here—is not

enough. See Kane, 2020 U.S. Dist. LEXIS 28073, at *5 & n.3; Mendoza v. Thibaudeau,

No. 2:16-cv-466-FtM-38CM, 2016 WL 11410897, at *3 (M.D. Fla. Oct. 18, 2016). If Rocca

wants fees, he can file a proper motion in state court on remand. While the Court could

retain jurisdiction to decide entitlement and reasonableness of fees, see Jasper

Contractors, Inc. v. Progressive Property Ins., No. 2:19-cv-536-FtM-29NPM, 2019 WL

4126751, at *2 (M.D. Fla. Aug. 30, 2019), it declines to do so. The Court finds it more

efficient for the parties to litigate the case as one rather than bifurcate the matter. See

McEvoy v. Praetorian Ins., No. 19-22975-CV-UNGARO, 2019 WL 7643421, at *3 (S.D.

Fla. Aug. 26, 2019).

       Accordingly, it is now

       ORDERED:

       1. Plaintiffs’ Motion to Remand (Doc. 13) is GRANTED and DENIED in part.

       2. The Clerk is DIRECTED to REMAND this case to the Circuit Court for the

          Twentieth Judicial Circuit in and for Collier County, Florida.     The Clerk is

          DIRECTED to transmit a certified copy of this Order to the Clerk of that Court.

       3. The Clerk is DIRECTED to terminate any deadlines or pending motions and

          close the file.

       DONE and ORDERED in Fort Myers, Florida this 24th day of February, 2020.




Copies: All Parties of Record




                                            7
